                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division



JUUL LABS, INC.,

                         Plaintiff,


v.                                                            Civil Action No. 1:18-cv-01063-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                         Defendants.



                        NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

           Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Juul Labs,

Inc. hereby dismisses this action without prejudice against the following Defendants:

     No.                 Seller ID/Defendant Store                      Defendant Email
      3                           chensini2                          chensini@outlook.com
      4                          dangworld-8                        ddl20072008@gmail.com
Date: December 19, 2018    /s/ Monica Riva Talley
                          Monica Riva Talley (VSB No. 41840)
                          Dennies Varughese, Pharm.D. (pro hac vice)
                          Nirav N. Desai (VSB. No. 72887)
                          Nicholas J. Nowak (pro hac vice)
                          Daniel S. Block (pro hac vice)
                          STERNE KESSLER GOLDSTEIN & FOX, PLLC
                          1100 New York Ave., N.W., Suite 600
                          Washington, DC 20005-3934
                          Telephone No.: (202) 371-2600
                          Facsimile No.: (202) 371-2540
                          mtalley@sternekessler.com
                          dvarughe@sternekessler.com
                          ndesai@sternekessler.com
                          nnowak@sternekessler.com
                          dblock@sternekessler.com

                          Attorneys for Plaintiffs




                            2
